NUMBER 13-13-00239-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


ISIDORO BERRO,                                                               Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 148th District Court
                          of Nueces County, Texas.



                         MEMORANDUM OPINION
              Before Justices Rodriguez, Benavides, and Longoria
                       Memorandum Opinion Per Curiam

       Appellant, Isidoro Berro, attempts to appeal a conviction for theft. The trial court

has certified that “the defendant has waived the right of appeal.” See TEX. R. APP. P.

25.2(a)(2).
       On May 7, 2013, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On June 3, 2013, counsel filed a letter brief with this Court. Counsel’s response

does not establish: (1) that the certification currently on file with this Court is incorrect, or

(2) that appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be

dismissed if the trial court’s certification does not show that the defendant has the right of

appeal. TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this

appeal is DISMISSED.

                                                    PER CURIAM



Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
13th day of June, 2013.




                                               2